Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Clunk on 05/23/2022.

The application has been amended as follows: 

14. (Currently Amended) A horticultural container configured to rest on a surface, the horticultural container comprising: 
a body defining a chamber; 
a base extending from a bottom of the body to form with the body a closed end of the chamber, the base including:
at least one projection extending downwardly from the base to contact the surface and defining a first opening to allow soil in the chamber to contact the surface for wicking through the first opening, the at least one projection including an outer sidewall extending away from and below the base and a horizontal surface extending from a bottom of the outer sidewall of the at least one projection, wherein 
at least one second opening spaced above the first opening to allow for drainage from the chamber; and 
a plurality of legs free of openings and being configured to contact the surface and space the base from the surface to allow air flow under the container, wherein bottommost surfaces of the plurality of legs are coplanar with the horizontal surface of the at least one projection.

23. (Currently Amended) A horticultural container configured to rest on a surface, the horticultural container comprising: 
a body defining a chamber; and 
a base extending from a bottom of the body to form with the body a closed end of the chamber; 
a first projection extending away from and below the base to contact the surface, the first projection including a vertical sidewall extending from the base and a horizontal surface extending from a bottom edge of the vertical sidewall, the horizontal surface being spaced apart from the base by the vertical sidewall, including a first opening to contact the surface, and being a bottommost surface of the first projection; 
a second opening in the base spaced above the first opening; and 
legs extending away from and below the base to contact the surface, wherein each leg is free of openings and has a bottommost surface that is coplanar with the horizontal surface of the first projection.

29. (Currently Amended) A horticultural container configured to rest on a surface, the horticultural container comprising:
a body defining a chamber; and
a base extending from a bottom of the body to form with the body a closed end of the chamber, the base including:
at least one projection extending downwardly from the base to contact the surface, the at least one projection including a vertical sidewall and a horizontal surface extending from a bottom of the vertical sidewall, wherein 
at least one second opening spaced above the first opening to allow for drainage from the chamber; and
legs extending away from and below the base, wherein a bottommost surface of each leg is coplanar with the horizontal surface of the at least one projection, wherein each leg is arranged near each corner of the base and each projection is spaced between a pair of legs.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the horticultural container as claimed, specifically including the projection from the base having a horizontal surface defining a first opening for wicking, a second opening above the first opening and a plurality of legs free from openings and having bottommost surfaces that are coplanar with the horizontal surface of the projection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA L BARLOW/            Primary Examiner, Art Unit 3644